Citation Nr: 1329371	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  09-19 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disability.

2.  Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The Veteran served on active duty from March 1977 to March 
1981, and from June 2004 to August 2005.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Montgomery, Alabama 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In an October 2007 rating decision 
the RO denied service connection for bilateral hip 
disability.  In a September 2011 rating decision the RO 
denied service connection for cervical spine disability.

In an April 2011 letter the Veteran's spouse expressed that 
the Veteran's service-connected PTSD should be reevaluated.  
The RO most recently evaluated the Veteran's PTSD in a July 
2010 rating decision.  The Veteran has not requested an 
increased disability rating for PTSD since then.  If he 
desires to reopen a claim for an increased rating, he should 
do so at the RO.  In February 2012 the Veteran submitted a 
request to reopen a previously denied claim for service 
connection for sleep apnea.  Thus, the issue of reopening of 
a claim for service connection for sleep apnea thus has been 
raised.  The issue an increased rating for PTSD possibly has 
been raised by the record.  Those issues have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board will remand for the development of additional 
evidence the claims for service connection for bilateral hip 
disability and cervical spine disability.

The Veteran contends that he has bilateral hip disability 
that began during his 2004 to 2005 period of active service.  
Effective from the Veteran's 2005 separation from service 
the RO established service connection for lumbar spine 
disability that was treated in service.  Some service 
treatment records reflect reports of both low back pain and 
hip pain.  A VA medical examination performed in October 
2007 addressed the condition of the Veteran's lumbar spine 
but did not address the condition of his hips.  The Veteran 
has reported that since service he continues to have pain in 
his low back and in his hips.  The Board is remanding the 
issue for a VA examination to determine whether the Veteran 
has any current disorder affecting either or both hips, and, 
if so, to obtain opinion as to the likely etiology of such 
disorder.

The Veteran contends that current cervical spine disability, 
including intervertebral disc disease, is related to neck 
injury during his 2004 to 2005 service period or is 
secondary to his service-connected lumbar spine disability.  
He has indicated that his chronic lumbar spine pain had its 
onset when he fell from a truck in service in 2004 and 
landed on his buttocks.  He has asserted that in the same 
2004 incident he struck his head and sustained injury to his 
neck.  He contends that the 2004 neck injury led to his 
current cervical spine disorder.  In the alternative, he 
contends that his lumbar spine disability has caused or 
aggravated his cervical spine disability.

The Veteran's service treatment records show treatment for 
back pain.  Those records include the Veteran's report of a 
history of back and neck pain.  Post-service treatment 
records from 2009 forward show complaints of neck pain, and 
imaging has shown cervical spine disc disease.  In the 
report of an April 2011 VA examination, the examiner opined 
against a likelihood that the Veteran's cervical spine disc 
disease is a result of his lumbar spine disability, noting 
that the service treatment records did not show treatment of 
neck injury.  The examiner went on to state that the 
Veteran's cervical spine degenerative disc disease was "most 
likely related to [his] statement of unreported neck 
injury."  The examiner's second statement appears somewhat 
confusing and contradictory in relation to her first 
statement.  In September 2011 a private physician who treats 
the Veteran expressed the opinion that the injury during 
service that caused the Veteran's lumbar spine arthritis and 
disc disease also affected his cervical spine.  The VA and 
private clinicians' statements regarding the etiology of 
current cervical spine disability leave considerable 
questions.  The Board is remanding the issue to seek 
clarification by means of another examination with file 
review and opinion regarding the likely etiology of current 
cervical spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to address the nature and 
likely etiology of any current 
disabilities of the left and right hips 
and the cervical spine.  Provide the 
examiner the Veteran's claims file and any 
relevant information from his Virtual VA 
electronic claims file for review.  Ask 
the examiner to review the record and 
examine the Veteran.

Ask the examiner to provide a diagnosis 
for any disorders affecting either or both 
hips.  For each current hip disorder, ask 
the examiner to provide an opinion as to 
whether it is at least as likely as not 
(at least a 50 percent likelihood) that 
the current disorder is related to events 
during service, including hip pain 
reported during service.

Ask the examiner to provide opinion 
regarding the likely etiology of current 
cervical spine disability, including 
intervertebral disc disease.  
Specifically, ask the examiner respond to 
the following questions:

(a) Is the Veteran's current cervical 
spine disability reasonably consistent 
with injury during service in 2004?



(b) Is it least as likely as not (at 
least a 50 percent likelihood) that 
current cervical spine disability has 
continued from or is otherwise causally 
related to injury, disease, or other 
events during service?

(c) Is it at least as likely as not 
that the Veteran's current cervical 
spine disability was proximately caused 
by his lumbar spine disability?

(d) Is it at least as likely as not 
that the Veteran's cervical spine 
disability has been aggravated by his 
lumbar spine disability?

Ask the examiner to explain the 
conclusions reached.

2.  Thereafter review the expanded record 
and reconsider the remanded claims.  If 
any of the remanded claims remains denied, 
issue a supplemental statement of the case 
and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, return the case to the Board 
for appellate review if otherwise in 
order.

The Board intimates no opinion as to the ultimate outcome of 
the matters that the Board has remanded.  The Veteran has 
the right to submit additional evidence and argument on 
those matters.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



